EXHIBIT 4.10 ACKNOWLEDGEMENT OF SUBSCRIPTION GENERAL FINANCE CORPORATION ATTENTION: CHRISTOPHER A. WILSON 39 EAST UNION STREET PASADENA, CALIFORNIA 91103 Dear Subscriber: Please sign below to acknowledge receipt of the prospectus and to convert your preliminary subscription to a final and binding subscription. Please enclose a check payable to “Continental Stock Transfer & Trust Co. as agent for General Finance Corporation” in the amount of $ multiplied by the number of Units you intend to subscribe for. A stock certificate and warrant purchased in each Unit, which consists of one share of common stock and a three-year warrant to purchase 0.5 shares of common stock at an exercise price of $4.00, will be issued to you as soon as possible upon the Company’s acceptance of your subscription, as described in the prospectus dated , 2010. In the event that the offering is cancelled, your subscription funds will be returned to you as described in the prospectus. Very Truly Yours, GENERAL FINANCE CORPORATION By: Christopher A. Wilson General Counsel Date By signing below, I acknowledge the receipt of the prospectus dated , 2010 of General Finance Corporation and convert the preliminary subscription agreement to a final subscription agreement, which will be binding and irrevocable until the expiration date as defined in the prospectus. The undersigned encloses $ for the purchase of Units, at the purchase price of $ per Unit. Signature Print Name Date
